Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 28, 2011                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  142957                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  ALCONA COUNTY,                                                                                          Brian K. Zahra,
           Plaintiff-Appellant,                                                                                      Justices


  v                                                                SC: 142957
                                                                   COA: 292155
                                                                   Alcona CC: 07-001052-NM
  MICHIGAN MUNICIPAL LEAGUE
  LIABILITY & PROPERTY POOL,
             Defendant-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the March 10, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 28, 2011                  _________________________________________
           d0921                                                              Clerk